Citation Nr: 1427006	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral leg varicose veins.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to an initial rating in excess of 30 percent for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, from September 1990 to April 1991, and from August 2001 to December 2007.  The Veteran had additional inactive service from May 1974 to August 2001.

These matters specific to entitlement to service connection comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2013, the Board remanded the service connection issues for additional development.  In addition, in July 2013, the Board denied the claim for an initial rating in excess of 30 percent for insomnia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 order, the Court granted a December 2013 Joint Motion to vacate the Board's decision and remanded that matter to the Board for action consistent with Joint Motion.  Also, at that time, claims for service connection for sleep apnea, vertigo, chronic fatigue syndrome, and pes planus, and claims for initial higher ratings for degenerative joint disease of the right knee, degenerative joint disease of the left knee, and onychomycosis of all nails, was dismissed in the same January 2014 Court order.

The issues of entitlement to service connection for bilateral leg varicose veins and hemorrhoids and for an initial rating in excess of 30 percent for insomnia are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Based on the evidence of record, the Veteran's complaints of memory loss, irritability, and sleep disturbances, are not shown to be related to an in-service TBI; and the medical opinion evidence weighs against a finding that the Veteran sustained a TBI in service or has any current residuals of any service TBI.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2006, November 2007, August 2008, and November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).  Other organic diseases of the nervous system and presumptive diseases.

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's service medical records are negative for any reports of a traumatic brain injury.  In an August 1995 service report of medical history, the Veteran  reported that he was being treated for whiplash due to an automobile accident in July 1993.  However, the Veteran denied ever having a head injury and only reported experiencing recurrent back pain.  The Veteran's service medical records are negative for any complaints of a head injury.  A February 2006 report shows that the Veteran had fallen in the shower in November 2005.  The Veteran only reported experiencing pain in his low back and buttocks region, with no complaints of any head injury.

A February 2006 private medical record notes that the Veteran complained of a fall in the shower in November 2005 while in Iraq.  A review of systems notes memory loss, dizziness, and numbness.  

A June 2008 VA TBI screening report stated that the Veteran had not been diagnosed as having a TBI during deployment.  The Veteran reported that he had fallen during his deployment and stated that fall resulted in loss of consciousness and not remembering the event.  He reported that he subsequently experienced memory impairment, irritability, headaches, and sleep problems, and presently experienced memory impairment and sleep problems.  On that basis, the TBI screen was found to be positive and the Veteran was referred for a TBI consultation.  

A July 2008 VA psychiatric consultation record shows that findings were not consistent with a minor head injury from a slip and fall.  The results indicated a cognitive disorder, not otherwise specified (NOS), with an unknown etiology.  

A July 2008 MRI of the brain was within normal limits.  A May 2009 VA neurology record notes that the Veteran's EEG was within normal limits.  

A May 2009 MRI of the brain was negative for stroke or intracranial aneurysm.

A January 2010 VA mental disorders examination report stated that the Veteran had a confirmed diagnosis of a cognitive disorder, NOS.  

A September 2013 VA examination report shows that the claims file was reviewed and the Veteran's contentions were considered.   The Veteran stated that he had no remembered head traumas in his life, to include during active duty.  The VA examiner opined that the claimed TBI was less likely than not (less than 50 percent probability) incurred in or caused by service.  The rationale was that since the Veteran had no remembered or documented episodes of head injuries, including the complete period of active duty and since his diagnosed cognitive disorder, NOS, had been clinically deemed to be due to a non-traumatic etiology, then it may be reasonably clinically concluded that it was less likely than not then not that the Veteran had a TBI condition which could be medically assumed to be due to any head injury while on active duty.  

In this case, the Board finds that the weight of the evidence is against the conclusion that the Veteran's complaints of memory loss, irritability, and sleep difficulties, are the result of any in-service TBI.  First, there is no clinical evidence to support the assertion that he has ever experienced a TBI from which there can be residuals.  His service medical records do not mention complaints or treatment for any head trauma.  Further, the evidence of record strongly indicates that the Veteran's statements are of limited validity.  Specifically, there is no indication that he was ever evaluated for a TBI in service.  Moreover, while the Board is willing to believe that he could have hit his head when he fell in the shower, there is simply no reliable indication that he actually sustained a TBI or he actually experiences symptoms resulting from any such injury.  Caluza v. Brown, 7 Vet. App. 498 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).   Also, the Veteran has been inconsistent in his reporting of head trauma, most recently denying any trauma during a September 2013 VA examination, while previously stating that he fell in the shower and struck his head, resulting in a loss of consciousness.  Therefore, the Board finds that his assertions, because they are inconsistent, lack credibility and probative value.

In addition, the Board finds the September 2013 VA examiner's opinion persuasive in finding that the evidence does not support that the Veteran suffered a TBI or that he has any condition related to a TBI in service.  While a VA TBI screening record was positive, the September 2013 VA examiner found that the Veteran's findings were inconsistent and not supportive of a finding of current TBI residuals.  The examiner found that the Veteran had a cognitive disorder that was not due to traumatic etiology.  The Board finds the September 2013 VA examination to be the most persuasive.  In addition, while the Veteran has been diagnosed with a cognitive disorder of unknown etiology, that condition has not been related to trauma.  

Therefore, because of the limited credibility of the Veteran's varying assertions, the Board finds that the preponderance of the evidence is against the finding that Veteran sustained a TBI during service.  The Board finds the evidence of record insufficient to conclude that a TBI actually occurred.  Moreover, even if the Board were to concede a TBI in service, the preponderance of the evidence is against the finding that the Veteran has any current residuals that are due to or the result of that TBI.  The diagnosed cognitive disorder was found to be of non-traumatic etiology.  The mere assertion of symptoms alone cannot be compensable without a disability to which such symptoms can be connected by competent evidence.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against the claim and the claim for service connection for residuals of a TBI must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a TBI is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Pursuant to the Board's July 2013 remand instructions, the Veteran was provided examinations in September 2013 to address the etiology of bilateral leg varicose veins and hemorrhoids.  

A September 2013 VA examination report shows that the Veteran had asymptomatic palpable varicose of the left leg and asymptomatic visible varicose of the right leg.  Rectal examination was normal, with no external hemorrhoids, anal fissures, or other abnormalities.  The VA examiner opined that that the Veteran's varicose veins of the left leg were less likely than not related to, or aggravated by events that occurred in military service.  The Veteran had varicose veins of the left lower extremity with slight tortuosity of the anterior tibial region along with reticular veins noted on examination.  The examiner stated that the etiology of varicose veins is multifactorial.  The examiner noted that the Veteran has been a patient at the VA medical center for the past five years and has had multiple examinations without varicosities noted, indicating that the varicose vein of the left leg was of recent onset.  With regard to the Veteran's hemorrhoids, the examiner opined that the internal hemorrhoids were less likely than not aggravated by events that occurred in military service.  The examiner noted that the Veteran underwent hemorrhoidectomy in approximately 1990.  It was noted that there were no sequelae.  The examiner noted that hemorrhoids are normal vascular structures that become symptomatic when swollen or inflamed, frequently due to constipation.  The examiner found that there were no service medical records indicating hemorrhoidal complaints or chronic constipation.  The examiner further noted that the Veteran had internal hemorrhoids noted on a January 2011 colonoscopy indicating re-development.  

However, the September 2013 VA examiner did not address the September 2006 VA pre-discharge general medical examination report showing that, on physical examination, the Veteran had varicose veins in the right and left lower extremities, and that he was diagnosed with varicose veins in both lower extremities.  Further, while the examiner noted that the etiology was multifactorial, the examiner also failed to provide the requested opinion as to whether each condition was secondary to any service-connected disability.  Additionally, in the opinion, the examiner only addressed the left varicose veins, and not the right varicose veins.

With regard to the claim for service connection for hemorrhoids, the September 2013 VA examiner incorrectly stated that there were no service medical records indicating hemorrhoidal complaints, when in fact, the July 2013 Board remand specifically noted that a September 2002 service colonoscopy operative report stated that initial rectal examination was unremarkable, but a small hemorrhoid was noted on exit.  Subsequently, in a September 2006 VA pre-discharge examination report, the Veteran reported experiencing occasional blood in his stool and stated that he was unsure if he had hemorrhoids again.  The diagnoses included hemorrhoids, but the examiner did not conduct a rectal examination.   In addition, the opinion is not dispositive because it did not use the correct standard.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.

Therefore, the Board finds that the September 2013 VA examination is not adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Moreover, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim for an initial higher rating for insomnia, the Veteran last underwent a VA examination in January 2010, more than four years ago.  Therefore, to ensure that the record contains evidence indicating the current severity of the service-connected insomnia, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise who has not previously examined him, to ascertain the existence and etiology of any varicose veins.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  In providing the opinions, the examiner is requested to discuss the Veteran's service medical records, pre-discharge VA examinations, post service medical records, and the Veteran's contentions.   In addition, the examiner is requested to reconcile the September 2013 VA medical opinion.   The examiner should provide the following:

(a)  The examiner should opine whether any diagnosed varicose veins of the right or left leg (that have been diagnosed during the pendency of the appeal) are at least as likely as not (50 percent or more probability) incurred in or aggravated by the Veteran's service.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed varicose veins of the right or left leg are proximately due to or caused by a service-connected disability (lumbar spine disability, insomnia, cervical spine disability, diabetes mellitus, bilateral leg peripheral neuropathy, left knee disability, right knee disability, tinnitus, hypertension, gastroesophageal reflux disease with colon polyps, hypothyroidism, right arm radiculopathy, erectile dysfunction, and onychomycosis of the nails). 

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any varicose veins of the right or left legs have been aggravated (increased in severity beyond the normal progress of the disorder) by a service-connected disability (lumbar spine disability, insomnia, cervical spine disability, diabetes mellitus, bilateral leg peripheral neuropathy, left knee disability, right knee disability, tinnitus, hypertension, gastroesophageal reflux disease with colon polyps, hypothyroidism, right arm radiculopathy, erectile dysfunction, and onychomycosis of the nails). 

2.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise who has not previously examined him, to ascertain the existence and etiology of any hemorrhoids, or residuals of hemorrhoids.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  In providing the opinions, the examiner is requested to discuss the Veteran's service medical records, pre-discharge VA examinations, post service medical records, and the Veteran's contentions.  In addition, the examiner is requested to reconcile the September 2013 VA medical opinion.  The examiner should provide the following:

(a)  Did the Veteran's hemorrhoids clearly and unmistakably exist prior to his entry into any of his periods of active service.  In providing the opinion, the examiner should discuss the May 1990 hemorroidectomy. 

(b)  If the Veteran's hemorrhoids clearly and unmistakably existed prior to his entry into any period of active service, is there clear and unmistakable evidence that his hemorrhoids did not increase in severity during that period of service.

(c)  If the Veteran's hemorrhoids underwent an increase in disability during service, was the increase in disability due solely to the natural progress of the disease. 

(d)  If the Veteran's hemorrhoids did not clearly and unmistakably exist prior to service and if there is no clear and unmistakable evidence demonstrating that the Veteran's hemorrhoids did not increase in severity during service, did any currently diagnosed hemorrhoids found on examination have its onset during service.  Or, is any currently diagnosed hemorrhoid disability related to any event of service.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of service-connected insomnia.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including any lay evidence suggesting that service-connected insomnia is worse than shown on prior examinations.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all symptom manifestations of the insomnia.   The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's insomnia symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's insomnia on employability.

4.  Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


